11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Marlon Mathews
Appellant
Vs.                   No. 11-01-00253-CR B Appeal from Mitchell County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
withdraw his notice of appeal.  The
motion is signed by both  appellant and
his attorney.  TEX.R.APP.P. 42.2.  The motion is granted, and the appeal is
dismissed.
 
 PER CURIAM
 
October 31, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.